COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JAMES TIDWELL,                                 §              No. 08-17-00120-CV

                       Appellant,                §                 Appeal from the

  v.                                             §               383rd District Court

  BLANCA NICOLE TIDWELL,                         §            of El Paso County, Texas

                        Appellee.                §              (TC# 2014DCM0671)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 21, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 21, 2018.


       IT IS SO ORDERED this 19th day of March, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.